Citation Nr: 0006986	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-10 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke as the result of hospitalization, 
medical treatment, or surgical treatment provided by the 
Department of Veterans Affairs in May and June 1996. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to May 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  


FINDING OF FACT

There is no competent medical evidence of record that 
residuals of a stroke were caused by VA hospitalization, 
medical treatment, or surgical treatment in May and June 
1996. 


CONCLUSION OF LAW

The veteran's claim for compensation under 38 U.S.C.A. 
§ 1151, for residuals of a stroke caused by hospitalization, 
medical treatment, or surgical treatment provided by VA in 
May and June 1996, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in December 1997.

Effective October 1, 1997, 38 U.S.C.A. § 1151 (West 1991) 
provides as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and 
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable . 
. .

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The requirements for a well-grounded claim under 
38 U.S.C. § 1151 are, paralleling those generally set forth 
for establishing other service connection claims, as follows:  
(1) medical evidence of a current disability, or death; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability or death.  Jones v. West, 12 Vet. 
App. 460 (1999).  Additionally, because of the additional 
requirements imposed by 38 U.S.C. § 1151 as amended effective 
October 1, 1997, the medical nexus evidence of record must 
include some evidence that the additional disability was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or that an event was not 
reasonably foreseeable.  

Through his representative, the veteran contends that, as a 
result of VA surgery for (non-service-connected) coronary 
artery bypass in May 1996, he suffered a right 
cerebrovascular accident (stroke).  The veteran specifically 
contends that he should have been on a monitor during the 
surgery and that, had he been properly monitored, a) he would 
not have suffered a stroke during surgery, and b) VA would 
have discovered his residuals of a stroke sooner.  He 
contends that the lay statements of various family members 
demonstrate that his stroke occurred earlier than nine days 
after surgery. 

In this case, the evidence demonstrates that the veteran was 
hospitalized at a VA medical center on May 13, 1996 for 
coronary artery bypass graft (CABG) surgery, which was 
performed on May 14, 1996.  A VA summary of hospitalization 
for this period reflects that, at the time of admission on 
May 13, 1996, the veteran had multiple diagnosed 
cardiovascular disorders, and a brain chromatography (CT) 
scan on December 3, 1991 had revealed a consistent small 
lacunar infarct located in the right basal ganglia and in the 
left internal capsule.  Neurological examination on May 13, 
1996 was normal.  

Postoperatively, the veteran experienced cardiovascular and 
renal complications and worsening neurological status.  Nine 
days after surgery, the veteran was found to be confused and 
to have left hemiplegia.  A CT scan of the head was 
consistent with ischemic and right lacunar infarct, and 
treatment was begun for that condition.  The discharge 
diagnoses in June 1996 included right cerebrovascular 
accident and paralyzed right hemidiaphragm.      

After a review of the evidence in this case, the Board finds 
that what is lacking in this case is competent medical 
evidence of record that the veteran's right cerebrovascular 
accident was caused by VA hospitalization or medical or 
surgical treatment.  The veteran underwent a VA neurological 
examination in March 1998.  At that time and, also, after 
review of the veteran's claims file in February 1999, the 
examining physician found that the veteran's stroke was 
attributable to several pathologies presented by the veteran 
prior to the CABG and to his complicated medical post-
operative course, but did not appear to be the result of 
inappropriate monitoring by VA or related to the effects of 
surgery by VA. 

In this case, the veteran has submitted numerous lay 
statements from family members describing his state during 
the May to June 1996 VA hospitalization, and their opinions 
that VA hospitalization, or VA medical or surgical treatment 
were at fault in causing the veteran's stroke.  Even assuming 
the credibility of the veteran's lay statements and the 
statements of all of the family members (for purposes of 
determining whether the claim is well grounded), these 
statements do not constitute the required competent evidence 
of medical causation.  That is to say, the evidence does not 
show that any of the lay affiants are qualified to offer an 
opinion on the medical question of whether VA medical or 
surgical treatment or hospitalization caused the veteran's 
stroke or additional disability residual thereto.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995). 

As there is no competent medical evidence of record that the 
veteran's stroke suffered post-operatively to the May 1996 
coronary artery bypass graft was caused by VA 
hospitalization, medical treatment, or surgical treatment in 
May or June 1996, the Board does not reach the further 
question of whether the residuals of a right cerebrovascular 
accident were proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, and the Board need not 
determine whether a stroke or residuals of a stroke were 
reasonably foreseeable.  38 U.S.C.A. § 1151.  The Board 
notes, however, that there is no competent medical opinion of 
record tending to show that residuals of a stroke were 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of the VA providers.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would render the veteran's 
claim "plausible."  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for the issue 
on appeal.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

A well grounded claim not having been submitted, compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals of a 
stroke as the result of hospitalization, medical treatment, 
or surgical treatment provided by the Department of Veterans 
Affairs in May and June 1996 is denied. 


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

